Upon consideration of the APPELLANT’S MOTION URGING REMAND, which this court construed as a PETITION FOR REHEARING, filed on November 25, 2008, by the pro se appellant,
IT IS ORDERED that the petition for rehearing is DENIED. Appellant Louis James was sentenced as a career offender under U.S.S.G. § 4B1.1. Therefore, Kimbrough v. United States, — U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), does not apply to him because his applicable guidelines range was driven entirely by his career-offender status and the amendment to the crack cocaine guidelines does not have the effect of lowering his applicable guideline range. See U.S.S.G. § 1B1.10, cmt. n. 1(A); United States v. Liddell, 543 F.3d 877, 882 n. 3 (7th Cir.2008); United States v. Sharkey, 543 F.3d 1236, 1239 (10th Cir.2008); United States v. Moore, 541 F.3d 1323, 1327-28 (11th Cir.2008); United States v. Thomas, 524 F.3d 889, 890 (8th Cir.2008).